Citation Nr: 1136903	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  07-30 967A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for fibroid cysts, claimed as secondary to service-connected endometriosis with bilateral corpus luteal cysts.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Navy from March 1990 to December 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claim.

The appeal is REMANDED to the RO in Washington, DC.  VA will notify the Veteran if further action on her part is required.


REMAND

The Veteran requested a local travel board hearing before a Veterans Law Judge and was subsequently scheduled for a personal hearing on September 16, 2009.  The Veteran failed to appear for said hearing.

Critically, however, a review of the VA claims folder shows that one day prior to the hearing, on September 15, 2009, the RO received a request from the Veteran's representative to reschedule the hearing due to the Veteran's "health problems."  The Board observes that this request for change of hearing date was not timely filed.  See 38 C.F.R. § 20.704(c) (2011).  However, in consideration of 38 C.F.R. 
§ 20.704(d), the Board finds the Veteran's illness was good cause for the untimely request.  As such, remand is required in order for the Veteran to be scheduled for a personal hearing before a Veterans Law Judge.

Accordingly, the case is REMANDED for the following action:

VBA should schedule the Veteran for a Travel Board 
hearing at the RO.  The Veteran should be notified of the date, time, and place of such hearing by letter mailed to her current address of record, with a copy to her representative.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

